internal_revenue_service number release date index number --------------------------------- ------------------------- ----------------------------- ----------------------------------------- department of the treasury washington dc person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-133075-08 date date --------------------------------------------------------------------------------------------- ------- year year property b ------------------------------------------------------ dollar_figurec dollar_figured dollar_figuree f ------------- ------------- ----------- ---- dear ----------------------- this letter refers to your request for a private_letter_ruling requesting to revoke an election out of the installment_method for the sale of property b under sec_453 of the internal_revenue_code and sec_15a_453-1 of the temporary regulations under the installment_sales_revision_act_of_1980 in year you sold property b to an unrelated_person for dollar_figurec receiving cash of dollar_figured and a promissory note for dollar_figuree payable in f years you wished to report the sale on the installment_method inadvertently your return preparer did not report the gain from the sale on the installment_method but instead reported all of the gain on your year federal_income_tax return you first became aware of the error after you engaged an accounting firm to prepare your year federal_income_tax return you subsequently requested this ruling sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 provides that sec_453 shall not apply to any sale if the taxpayer elects not to have sec_453 apply to the sale sec_453 provides that except as otherwise provided by regulations an election under sec_453 with respect to a sale may be made only on or before the due_date prescribed by law including extensions for filing the taxpayer's return for the plr-133075-08 taxable_year in which the sale occurs such an election shall be made in the manner prescribed by regulations sec_453 provides that an election under sec_453 with respect to any sale may be revoked only with consent of the secretary sec_15a_453-1 states that an election out of the installment_method may be revoked only with consent of the internal_revenue_service a revocation will not be permitted when one of its purposes is the avoidance of federal taxes or when the taxable_year in which any payment was received is closed you have represented that your return preparer did not prepare your year federal_income_tax return in accordance with your intent to report the sale of property b on the installment_method your return preparer represents that she should have reported the sale of property b on the installment_method soon after you discovered the mistake you requested this ruling seeking the service’s consent to revoke your election out of the installment_method the information submitted indicates that your request to revoke your election out of the installment_method is due to inadvertence rather than hindsight or a purpose of avoiding federal taxes accordingly based on the information submitted you may revoke your election out of the installment_method for reporting the sale of property b but only if you revoke the election during the period ending days after the date of this letter except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter including the amount of gain on the sale of property b that is eligible to be reported on the installment_method the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination you must attach a copy of this letter to any income_tax return to which it is relevant if you file your returns electronically you may satisfy this requirement by attaching a statement to the returns that provide the date and the control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent attached is a copy of the letter showing the deletions proposed to be made when it is released under sec_6110 plr-133075-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro branch chief office_of_chief_counsel income_tax and accounting cc
